FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CHAMBER OF COMMERCE OF THE              
UNITED STATES; CALIFORNIA
CHAMBER OF COMMERCE;
EMPLOYERS GROUP; CALIFORNIA
HEALTHCARE ASSOCIATION;
CALIFORNIA MANUFACTURERS AND
TECHNOLOGY ASSN.; CALIFORNIA
ASSOCIATION OF HEALTH FACILITIES;
CALIFORNIA ASSOCIATION OF HOME
& SERVICES FOR THE AGING; BETTEC
CORPORATION; MARKSHERM
CORPORATION; ZILACO INC., ZILACO;             No. 03-55166
DEL RIO HEALTHCARE, INC.;                      D.C. No.
BEVERLY HEALTH & REHABILITATION             CV-02-00377-GLT
SERVICES, INC. dba Beverly Manor
Costa Mesa; INTERNEXT GROUP,
                Plaintiffs-Appellees,
CALIFORNIA LABOR FEDERATION,
AFL-CIO; AMERICAN
FEDERATION OF LABOR AND
CONGRESS OF INDUSTRIAL
ORGANIZATIONS,
            Intervenors-Appellants,
                 v.
                                        




                            12755
12756         CHAMBER   OF   COMMERCE v. LOCKYER


BILL LOCKYER, Attorney General,         
in his capacity as Attorney
General of the State of California;
DEPARTMENT OF HEALTH SERVICES;
FRANK G. VANACORE, as the Chief
of the Audit Review and Analysis
Section of the California               
Department of Health Services;
DIANA M. BONTA, R.N., Dr., Ph.D,
as the Director of the California
Department of Health Services,
                        Defendants.
                                        

CHAMBER OF COMMERCE OF THE              
UNITED STATES; CALIFORNIA
CHAMBER OF COMMERCE;
EMPLOYERS GROUP; CALIFORNIA
HEALTHCARE ASSOCIATION;
CALIFORNIA MANUFACTURERS AND
TECHNOLOGY ASSN.; CALIFORNIA
ASSOCIATION OF HEALTH FACILITIES;             No. 03-55169

                                        
CALIFORNIA ASSOCIATION OF HOME                  D.C. No.
& SERVICES FOR THE AGING; BETTEC            CV-02-00377-GLT
CORPORATION; MARKSHERM
                                                ORDER
CORPORATION; ZILACO INC., ZILACO;
DEL RIO HEALTHCARE, INC.;
BEVERLY HEALTH & REHABILITATION
SERVICES, INC. dba Beverly Manor
Costa Mesa; INTERNEXT GROUP,
                Plaintiffs-Appellees,
                and
                                        
              CHAMBER   OF   COMMERCE v. LOCKYER     12757


CALIFORNIA LABOR FEDERATION,          
AFL-CIO; AMERICAN
FEDERATION OF LABOR AND
CONGRESS OF INDUSTRIAL
ORGANIZATIONS,
            Intervenors-Appellants,
                 v.
BILL LOCKYER, Attorney General,
in his capacity as Attorney
General of the State of California;   
DEPARTMENT OF HEALTH SERVICES;
FRANK G. VANACORE, as the Chief
of the Audit Review and Analysis
Section of the California
Department of Health Services;
DIANA M. BONTA, R.N., Dr., Ph.D,
as the Director of the California
Department of Health Services,
             Defendants-Appellants.
                                      
    On Remand from the United States Supreme Court
                 Filed September 15, 2008
  Before: Alex Kozinski, Chief Judge, Mary M. Schroeder,
 Stephen Reinhardt, Robert R. Beezer, Andrew J. Kleinfeld,
         Michael Daly Hawkins, Sidney R. Thomas,
        Barry G. Silverman, M. Margaret McKeown,
        Kim McLane Wardlaw, Raymond C. Fisher,
 Richard A. Paez, Johnnie B. Rawlinson, Richard R. Clifton
         and Consuelo M. Callahan, Circuit Judges.


                             ORDER
  This case was remanded to us from the United States
Supreme Court. See Chamber of Commerce of U.S. v. Brown,
12758         CHAMBER   OF   COMMERCE v. LOCKYER
128 S. Ct. 2408 (2008). In light of the Supreme Court’s deci-
sion, we VACATE our opinion in Chamber of Commerce of
U.S. v. Lockyer, 463 F.3d 1076 (9th Cir. 2006), and
REMAND to the district court for further proceedings consis-
tent with the opinion of the Supreme Court.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.